t c memo united_states tax_court steven f jacoby and sarah e jacoby petitioners v commissioner of internal revenue respondent docket no filed date william bernard mccarthy and jeffrey a neiman for petitioners daniel a rosen and gail campbell for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure and dollar_figure in and sec_6663 civil_fraud penalties of dollar_figure and dollar_figure with respect to petitioners’ federal_income_tax for and respectively the issues for decision are whether the statute_of_limitations bars the assessment and collection of deficiencies in income_tax and additions to tax for and whether sarah jacoby is entitled to relief from joint_and_several_liability under sec_6015 for and and whether steven jacoby is liable for sec_6663 civil_fraud penalties for and findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in florida at the time they filed their petition i background a education and early work history in steven jacoby graduated from college with a degree in accounting after college he worked for the accounting firm of touche ross co now known as deloitte in an entry-level position within the firm’s auditing department where he worked on audits of small private companies after six months during unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar which he did not have any contact with the tax side of the firm he left to attend fordham law school while at law school he took some basic income_tax courses he graduated in and was admitted to the new york bar in after graduating mr jacoby briefly worked as an associate for the admiralty law firm burlingham underwood lord where he worked on some tax and corporate law matters mr jacoby was asked to leave the firm after approximately six months b marketing tax and investment strategies in mr jacoby’s career shifted towards finance and marketing he joined carnegie hill a new york-based wealth management firm where his primary job was to attract new clients later that year he moved to twenty-first securities corp twenty-first where he worked as a licensed securities broker and an account executive as an account executive at twenty-first mr jacoby mainly marketed tax and investment strategies to high net_worth individuals and large companies he was paid of the net profits from fees commissions and any revenue streams from his clients’ transactions earning between dollar_figure and dollar_figure million during the approximately nine years he worked exclusively with twenty-first mr jacoby marketed strategies developed by twenty-first’s in-house counsel and the various accounting firms and law firms which served as twenty- first’s outside counsel robert gordon was twenty-first’s president and mark fichtenbaum was its in-house tax director both had been partners at prominent firms before joining twenty-first and played important roles in developing strategies in addition to developing new strategies twenty-first’s various tax experts worked to ensure that the strategies being developed were legal every week mr jacoby and other sales staff attended a sales meeting in which mr gordon and mr fichtenbaum would discuss twenty-first’s strategies they would also discuss the law and accounting firms that they were working with to develop and vet these strategies the sales staff would also receive marketing materials to pass on to prospective clients with this information mr jacoby was able to understand the strategies well enough to explain to prospective clients the basics of how they worked however if a prospective client asked for more detailed information mr jacoby would put him or her in touch with mr gordon or mr fichtenbaum c working with james haber in mr jacoby met james haber mr haber was the president of the diversified group inc dgi which at the time was considered a leader in developing tax-motivated transactions for corporations and high net_worth individuals the two men discussed the possibility of working together and in mr jacoby left twenty-first to form his own company smd capital corp smd a wholly owned new york subchapter_s_corporation mr jacoby’s plan was to market financial strategies and products offered by dgi in addition to those offered by twenty-first effective date smd and dgi entered into a joint_venture agreement jva under the jva smd and dgi agreed to work on joint transactions aimed at marketing income_tax planning and tax strategies to clients pursuant to the jva mr jacoby solicited clients on behalf of dgi and worked with them from introductions through closings as a go-between smd received of the net profits from any clients mr jacoby brought to dgi much as he had with twenty-first mr jacoby relied on dgi to develop and vet the strategies he marketed mr haber and dgi’s in-house counsel orrin tillowiz developed many of the tax strategies while mr jacoby reached out to prospective clients as far as mr jacoby knew at the time all the transactions under the jva joint transactions are defined as t hose transactions involving introductions of smd clients to dgi as selling principals and dgi as principal for documentation purposes such clients investing in transactions involving confidential investment vehicles and strategies entered into by his clients were carefully vetted and approved by dgi dgi’s outside counsel and the client’s counsel he believed that mr haber and dgi would not agree to be involved in any transactions that lacked substantial_authority one of the strategies employed by dgi’s clients was commonly known as a midco_transaction midco transactions were designed as a way to effect the sale of a company using a tax-indifferent third party as an intermediary in order to achieve capital_gains treatment during the late 1990s midco transactions occurred with some frequency dgi’s midco transactions varied greatly in terms of the types of assets held by the companies that were being sold as well as the form of the company for example mr jacoby witnessed deals involving sales of companies holding only ordinary assets and at least one deal that involved the sale of an s_corporation he did not witness any deals involving the sale of a company whose only asset was accounts_receivable mr haber and dgi typically used entities owned by indian tribes as the third parties see cullifer v commissioner tcmemo_2014_208 at for a more in-depth description of midco transactions ii transactions a smd stock sale by date smd had accounts_receivable of dollar_figure attributable to fees that mr jacoby earned from his work with dgi inspired by the apparent success of his clients in obtaining significant tax savings in prior deals mr jacoby asked mr haber whether a midco_transaction could be used to pay the balance on smd’s accounts_receivable mr haber said it could together they set up a sale that mr jacoby believed would give dgi a discount on its obligations to smd while giving him capital_gains treatment on what would otherwise be ordinary_income mr jacoby retained michael salberg from the firm graubard miller to represent him in connection with the smd sale on date mr jacoby transferred shares of smd stock to the jewish communal fund jcf this was the only time that petitioners had transferred not-readily-marketable securities to the jcf on the same day mr jacoby entered into a stock purchase agreement with jc acquisition llc to sell graubard miller is also the firm mr jacoby used to incorporate smd the jcf is a public charity donors are able to set up funds with the jcf and recommend grants from their funds to qualified charities of their choice his remaining shares of smd stock for dollar_figure under the terms of the agreement dollar_figure of the purchase_price would be immediately paid to mr jacoby and he would receive a promissory note for dollar_figure additionally dgi would pay the jcf dollar_figure for the shares mr jacoby donated around this time but before the sale mr jacoby transferred to himself smd’s money market account and laptop he also executed an assignment and assumption_agreement transferring to himself all of smd’s rights in the joint_venture agreement with dgi at the time of the sale smd’s only asset was the accounts_receivable mr salberg mr jacoby’s attorney for the transaction was aware of these transfers and mr jacoby believed these transfers were legal on date and date mr jacoby received wire transfers of dollar_figure and dollar_figure respectively he also structured or assisted in structuring the payment of dollar_figure to the jcf he received the remaining dollar_figure in at all relevant times jc acquisition llc was a tax-indifferent entity owned by the skull valley band of goshute indians and managed by dgi mr haber was the company’s president the company was represented by counsel from pryor cashman for this transaction it is unclear from the record why mr jacoby received the dollar_figure wire transfer following the sale of smd mr jacoby incorporated smd capital corp smd-delaware a new wholly owned subchapter_s_corporation in delaware mr salberg handled the incorporation under smd-delaware mr jacoby continued doing business with dgi marketing tax strategies under the joint_venture agreement b foreign_currency transaction another strategy dgi often used was the foreign_currency transaction the foreign_currency transaction involved trading in currency options with the potential to make a profit in order to secure tax deductions beyond the economic value of the options mr jacoby witnessed dgi employing the strategy in transactions with several large companies in and these transactions were also reviewed and approved by a number of law and accounting firms in the latter part of david greenberg then a partner at kpmg along with several other kpmg partners brought four foreign_currency_transactions to dgi after those transactions successfully closed mr greenberg asked mr jacoby whether he would be interested in joining a group of kpmg partners who were planning to use the same strategy for their own personal benefit mr jacoby was interested and so became involved in a foreign_currency transaction between two limited_liability companies jpf iii transaction jpf iii llc jpf iii and ad global fund llc ad global jpf iii had two members mr greenberg and william a goddard iv of the law firm lee goddard duffy ad global which was formed on date--a few weeks before the jpf iii transaction took place--also had two members alpha consultants inc and dgi as part of the jpf iii transaction jpf iii contributed two option trades involving japanese yen to ad global in exchange for a interest in ad global lee goddard duffy were the attorneys for the transaction on date mr jacoby transferred dollar_figure from a bear stearns account to an account at southern california bank a general ledger from lee goddard duffy listing amounts as of date also showed that the firm had received dollar_figure from mr jacoby on date the transaction itself took place on date in date mr greenberg as the president of jpf iii and mr jacoby signed an agency agreement with an effective date of date in the agency agreement mr jacoby appointed jpf iii as his agent with respect to the jpf iii transaction however among the closing documents prepared for the transaction was a contribution agreement entered into by jpf iii and ad global dated date in this contribution agreement jpf iii warranted that it was acting on its own account and not for the account of another person and that no agency or similar relationship was intended to be created mr jacoby was never a partner of jpf iii and he did not sign the contribution agreement iii arbitration and civil litigation around a dispute arose between mr jacoby and mr haber regarding compensation_for the marketing work mr jacoby had performed after the smd transaction in date mr jacoby and smd-delaware initiated arbitration proceedings against dgi the arbitration dispute was dismissed on date on date mr jacoby and smd-delaware filed a suit against dgi and james haber in the supreme court of the state of new york county of new york during the arbitration proceedings and the civil litigation mr jacoby submitted affidavits and testified at a deposition and at trial regarding the smd stock sale iv tax_return preparation petitioners’ form sec_1040 u s individual_income_tax_return for and were filed on date and date respectively the returns were prepared by their accountants goldstein lewin co goldstein lewin mr jacoby provided goldstein lewin with many documents related to both the smd stock sale and the jpf iii transaction including a tax opinion certified public accountants c p a s at goldstein lewin worked on petitioners’ returns using the information and documents they provided mr jacoby answered c p a s’ questions regarding the transactions the c p a s also contacted kpmg with questions regarding the jpf iii transaction gerald lewin a named partner of the firm signed petitioners’ return and don goldstein another named partner signed their return v internal_revenue_service irs audit and investigation around the irs began investigating dgi the civil investigation led to a separate criminal investigation by the irs criminal investigations division cid and the u s attorney’s office for the southern district of new york as part of the criminal investigation mr jacoby was interviewed by federal prosecutors and provided them with documents he also entered into an mr jacoby obtained the tax opinion regarding the jpf iii transaction at the recommendation of mr greenberg sometime after the transaction had closed mr jacoby paid dollar_figure to lee goddard duffy for the opinion which he believed steve acosta--a lawyer at the firm--would prepare on date mr greenberg sent mr jacoby a version of the tax opinion which listed steve acosta as the author the first page of that version states that it was prepared by steve acosta for mr goddard however a later section of that version of the tax opinion states that the document belongs to kpmg a second version of the tax opinion which does not contain any references to kpmg was provided to mr jacoby at a time not specified in the record agreement to extend the period of limitations for criminal charges but no charges were ever brought against him around respondent began an administrative examination of petitioners’ and returns mr jacoby provided respondent with records in his possession respondent sent a notice_of_deficiency for and to petitioners on date determining deficiencies of dollar_figure for and dollar_figure for respectively respondent determined fraud penalties of dollar_figure for and dollar_figure for under sec_6663 petitioners timely petitioned in response to the notice_of_deficiency vi request for innocent spouse relief on date petitioners filed an unopposed motion for leave to file an amended petition on date we granted petitioners’ motion the amended petition clarifies that mrs jacoby as part of these proceedings is seeking innocent spouse relief under sec_6015 and alleges relevant facts opinion i statute_of_limitations a introduction sec_6501 provides generally that the amount of any_tax must be assessed within three years of the filing of a return the notice_of_deficiency in this case was issued more than a decade after the relevant returns were filed therefore the periods of limitations for the years in issue have expired and assessment is barred unless an exception to the general limitations_period applies respondent argues that the sec_6501 fraud exception applies under sec_6501 if a taxpayer files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time the commissioner has the burden of proving exceptions to the general limitations_period see eg 116_tc_31 to satisfy his burden in this case respondent must show by clear_and_convincing evidence that an underpayment exists and mr jacoby intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes sec_7454 rule b 94_tc_654 this is the same as his burden under sec_6663 to prove applicability of the civil_fraud penalty which is also at issue see eg browning v commissioner tcmemo_2011_261 slip op pincite b underpayment the smd stock sale was primarily designed to convert ordinary_income the accounts_receivable into capital_gains see sec_1221 as we have previously stated accounts_receivable cannot be turned into capital_gain items by means of a sale seward v commissioner tcmemo_1961_114 tax ct memo lexis at citing 259_f2d_916 3d cir respondent has shown by clear_and_convincing evidence that as a result of the smd stock sale petitioners underpaid their tax for the two years in issue accordingly an underpayment exists for both years c fraudulent intent to prove fraudulent intent the commissioner must show by clear_and_convincing evidence that a portion of the underpayment for each taxable_year in issue was due to fraud 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 aff’d 748_f2d_331 6th cir mere suspicion however does not suffice to prove fraud 90_tc_1130 27_tc_561 aff’d 252_f2d_681 6th cir over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash spies u s pincite 899_f2d_164 2d cir 796_f2d_303 9th cir aff’g tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors may constitute persuasive evidence 732_f2d_1459 6th cir aff’g per curiam tcmemo_1982_603 respondent asserts that six badges_of_fraud are present in this case while petitioners argue that none are present we address each of the asserted badges_of_fraud below understatement of income respondent argues that petitioners understated their income on their and tax returns and that fact is sufficient to prove that this badge of fraud is present in this case petitioners argue that respondent misses the point because the key issue is whether mr jacoby intended to evade taxes by understating their income they further argue that the record shows that mr jacoby lacked that intent and that he believed the smd stock sale and the jpf iii transaction were legitimate strategies and the details of the transactions were fully disclosed to his c p a s at goldstein lewin who he trusted to properly report the transactions the court_of_appeals for the eleventh circuit has held that a mere understatement of income does not constitute proof of fraud while a ‘ c onsistent and substantial_understatement of income is by itself strong evidence of fraud ’ 781_f2d_1566 11th cir quoting 301_f2d_484 5th cir aff’g t c memo aff’g tcmemo_1985_63 as we discussed supra respondent has proven that as a result of the smd stock sale petitioners absent a stipulation to the contrary this case is appealable to the court_of_appeals for the eleventh circuit see sec_7482 improperly reported ordinary_income as capital_gains for and this led to understatements on their returns for both years however respondent has not proven nor even suggested that petitioners understated their income for any other year we find that respondent has failed to prove the existence of consistent and substantial understatements of income furthermore the record--including the testimony of several c p a s from goldstein lewin--convinces us that petitioners fully disclosed the details of both the smd stock sale and the jpf iii transaction to the c p a s preparing their returns petitioners have demonstrated that they relied on goldstein lewin to report the transactions accurately on their returns therefore while understatements exist for and respondent has failed to prove that petitioners intended to understate their tax for either year implausible or inconsistent explanations of behavior petitioners argue that mr jacoby believed that the smd stock sale and the jpf iii transaction were legitimate and that he lacked fraudulent intent respondent argues that petitioners’ explanation of mr jacoby’s behavior is implausible and unsupported by the record and that mr jacoby actually devised the smd stock sale independently respondent’s argument is built on three premises the transactions are different from any of the strategies marketed to mr jacoby’s clients while he worked at twenty-first securities and with dgi mr jacoby did not seek tax_advice from anyone else with regard to the smd stock sale or the jpf iii transaction and mr jacoby was actually well versed in tax petitioners argue that the record and mr jacoby’s testimony in particular contradicts each of respondent’s premises respondent questions mr jacoby’s credibility and argues that his testimony was self-serving and should be disregarded as to mr jacoby’s credibility we disagree with respondent at trial we found mr jacoby to be a credible witness and respondent has not offered a persuasive reason to disbelieve his testimony a involvement in similar transactions respondent claims that the smd stock sale was different from any of the strategies that mr jacoby had previously marketed to the extent it involved the sale of an s_corporation whose only asset was accounts_receivable the record shows however that mr jacoby had previously witnessed clients engaging in transactions involving s_corporations as well as transactions involving entities that held only ordinary_income assets--transactions that had been approved by various firms and seemed legitimate at the time while there were no transactions involving entities whose only asset was accounts_receivable we find it plausible that mr jacoby believed the smd transaction was sufficiently similar to prior transactions to not raise any concerns b help from tax experts according to respondent mr jacoby on his own and without any outside advice designed the nominal ‘sale’ of smd-ny stock however it is clear from his testimony that mr jacoby came up with the idea for the smd stock sale after witnessing earlier dgi transactions and spoke with mr haber regarding the legitimacy of the sale before initiating the transaction moreover he fully disclosed the details of the transaction and provided all the documents he had relating to the two transactions to his accountants at goldstein lewin with the expectation that they would report it appropriately on petitioners’ returns c lack of tax expertise in many prior cases we have found taxpayers lacked fraudulent intent because of their lack of financial and tax expertise see eg avenell v commissioner tcmemo_2012_32 compared to those taxpayers mr jacoby cannot be said to lack sophistication he holds both an accounting and a law degree and has worked at an accounting firm a law firm where he handled some tax matters and several financial services firms on closer examination however mr jacoby’s tax credentials are not as strong as they first appear while he was hired by a prestigious accounting firm touche ross co mr jacoby worked there for only a short time and only in its auditing department he had no involvement with the tax side of the firm in law school he did not specialize in tax law and he does not have an ll m in taxation moreover while he did some tax-related work at the law firm burlingham underwood lord that work does not appear to have been extensive and he was asked to leave the firm after only six months on the job when he went on to market strategies for twenty-first and dgi the record shows that it was the lawyers and accountants such as mr haber who handled the development of the strategies respondent has not shown by clear_and_convincing evidence that mr jacoby was anything more than a marketer who relied on tax specialists to devise and vet the strategies d conclusion respondent has failed to prove by clear_and_convincing evidence that the transactions were substantially different from any of the strategies marketed to mr jacoby’s clients while he worked at twenty-first securities and with dgi mr jacoby did not seek tax_advice from anyone with regard to the and transactions and mr jacoby was actually well versed in tax accordingly mr jacoby’s agreement explanation of his behavior was neither inconsistent nor implausible concealment of income or assets respondent argues that mr jacoby never invested money in the jpf iii transaction and was never a partner in jpf iii and that jpf iii never acted as his agent respondent also argues that even if jpf iii had been acting as mr jacoby’s agent in the jpf iii transaction petitioners’ and tax returns concealed income by hiding the existence of the principal-agent relationship petitioners argue that there is no requirement to disclose the existence of such principal-agent relationships and that regardless mr jacoby did not intentionally conceal any income or assets because he fully disclosed the details of the foreign_currency transaction to the accountants who prepared petitioners’ returns as we discuss infra it is unclear from the record whether a principal-agent relationship in fact existed between mr jacoby and jpf iii however contrary to respondent’s position the evidence does show that petitioners transferred dollar_figure to an account controlled by lee goddard duffy the jpf iii transaction counsel around the date of the transaction this leads us to believe that petitioners did invest some amount of money in the jpf iii transaction regardless on the basis of the testimony and documentary_evidence presented it appears that mr jacoby believed a principal-agent relationship existed and provided his accountants and goldstein lewin with all the documents relevant to the transaction with the expectation that the firm would report the transaction appropriately on petitioners’ returns moreover respondent has not cited any authority in support of his argument that petitioners were required to disclose any principal-agent relationships on their returns on the basis of the record it cannot be said that petitioners concealed that information failure to cooperate respondent argues that mr jacoby failed to cooperate with the tax authorities because during the administrative examination of petitioners’ and tax returns the irs requested an opportunity to interview mr jacoby but he declined to make himself available for such an interview petitioners argue that the evidence shows that in regard to the smd stock sale and the jpf iii transaction mr jacoby was forthcoming with the authorities and cooperated fully the only evidence respondent cites to show that mr jacoby failed to cooperate is the following testimony elicited during direct examination q during the audit phase of this case you were represented by mel lefkowitz is that correct a q a q yes and were you aware that the internal_revenue_service asked for the opportunity to meet with you to mr lefkowitz yes thank you we agree with petitioners that the evidence does not show that mr jacoby failed to cooperate with tax authorities petitioners have demonstrated that mr jacoby cooperated with federal prosecutors during the criminal investigation of dgi by meeting with prosecutors and cid agents he answered the investigators’ questions regarding the smd stock sale and the jpf iii transaction and even entered into a stipulation extending the period of limitations for criminal charges petitioners also provided respondent with copious documents and information in response to respondent’s information document requests during the irs’ administrative examination many years later in comparison to the ambiguous testimony highlighted by respondent the evidence shows that mr jacoby did provide the tax authorities with substantial cooperation filing false documents respondent argues that petitioners filed several false documents with the irs in particular respondent draws attention to petitioners’ and federal_income_tax returns an unsigned and backdated agency agreement with jpf iii and the different versions of the tax opinion petitioners argue that the agency agreement was not improper as it was prepared at the suggestion of mr jacoby’s counsel and was dated effective as of a certain date as to the tax opinion petitioners argue that mr jacoby was unaware that the tax opinion had been prepared by someone other than mr acosta until many years after petitioners’ returns had been prepared petitioners also challenge respondent’s position that the authorship issue renders the tax opinion fraudulent filing a document intending to conceal mislead or prevent the collection of tax is an indicium of civil_fraud see spies u s pincite specifically filing a false document with the irs is an affirmative act of misrepresentation that may indicate fraud see 763_f2d_1139 10th cir holding false withholding certificates were evidence of fraud aff’g tcmemo_1984_152 regarding the agency agreement there is a distinction between an effective date provision seeking to memorialize a prior oral agreement and an attempt to backdate an agreement in order to retroactively obtain an unwarranted tax_benefit see moore v commissioner tcmemo_2007_134 slip op pincite the agency agreement states that it is made effective as of date regardless of when the agency agreement was made effective however the fact that the contribution agreement between jpf iii and ad global states that jpf iii was not acting as an agent raises serious concerns as to the legitimacy of the agency agreement nevertheless there is no indication that mr jacoby was aware of the contribution agreement or the discrepancy between it and the agency agreement--both of which were prepared by the jpf iii transaction counsel lee goddard duffy consequently respondent has failed to show by clear_and_convincing evidence that mr jacoby knew that the agency agreement was false or that he submitted it with an intent to mislead as to the tax opinion the fact that mr acosta did not draft it is a concern however there is no indication that mr jacoby was aware of the discrepancy in authorship and we agree with petitioners that these questions regarding the authorship of the tax opinion do not render the tax opinion fraudulent pattern of behavior indicating an intent to mislead respondent argues that mr jacoby’s entire pattern of behavior was consistent with a person attempting to conceal transactions from the service that would result in underpayments petitioners argue that mr jacoby’s pattern of behavior is consistent with their position that he was just a marketer and believed the smd stock sale and the jpf iii transaction were legitimate throughout these proceedings--as well as the prior arbitration proceedings civil litigation and administrative examination--mr jacoby has candidly admitted that the primary motive for the smd stock sale was to achieve tax savings such an admission may cast the transaction in a negative light but we are looking here to whether petitioners and particularly mr jacoby held an intent to mislead we find that they did not mr jacoby’s actions and behavior as evidenced in the record are consistent with petitioners’ narrative that mr jacoby was primarily a successful salesman who believed that he could achieve legitimate tax savings by engaging in transactions that were similar to those he was successfully marketing to his clients had been approved by lawyers and accountants who were considered to be experts in the field were executed by counsel and were reported on returns prepared by a reputable c p a firm while he and the various tax experts he worked with took mistaken positions respondent has failed to show that mr jacoby was acting with an intent to mislead summary of badges_of_fraud as noted above respondent alleges that six factors are present in this case we conclude that none of these badges_of_fraud are present in this case while mr jacoby had some education and experience in tax law and the underlying transactions may have been improper respondent has not carried his substantial burden of proving by clear_and_convincing evidence that mr jacoby intended to commit fraud ii conclusion after reviewing all of the facts and circumstances we conclude that respondent has failed to sustain his heavy burden of proving by clear_and_convincing evidence that some years ago petitioners intended to evade tax known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax for the years in issue as we noted supra absent a finding of fraud the periods of limitations for both of the years in issue expired and we find that the periods of limitations for both years have indeed expired accordingly petitioners are not liable for the deficiencies additions to tax or penalties for the years in issue this finding also renders moot mrs jacoby’s request for innocent spouse relief under sec_6015 and we will dismiss it as such in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
